Citation Nr: 0521422	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the in 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

The veteran and his representative contend that the 
appellant's current respiratory disorders were caused by 
asbestos exposure while serving as a deck hand while in 
military service.  Specifically, it is alleged that the 
veteran was exposed to asbestos dust while serving as a 
Seaman First Class Boatswains Mate on board the U.S.S. John 
Hood (DD-655) from March 1953 to May 1956, including while it 
was in dry-dock for repairs at Newport News Shipyard in early 
1953, the summer of 1954, and in 1955.  The veteran also 
alleges that, during one of these repair periods, his job 
including removing asbestos from pipes in areas that were 
under repair.  He also reported that he was exposed to 
asbestos while holding asbestos blankets for welders and by 
having to live on his ship while it was being repaired.  It 
is requested that the veteran be afforded the benefit of the 
doubt. 

Initially, the Board notes that in a June 2005 letter Dominic 
Gaziano, M.D., based on a history provided by the veteran, 
diagnosed mixed dust pneumoconiosis, to include asbestosis.  
He opined that the disorder was due to the appellant's in-
service exposure to asbestos. 

Significantly, VA requires radiographic evidence of 
parenchymal lung disease for there to be a credible diagnosis 
and Dr. Gaziano did not provide any such x-ray evidence.  See 
VA Adjudication Procedure Manual (M21-1), Part VI, par. 
7.21(c) (October 3, 1997).  While the February 1988 and April 
2003 chest x-rays found in the claims file do not per se 
provide this evidence, there is no evidence that VA has 
specifically requested this evidence from Dr. Gaziano.  
Hence, further development is in order.  38 U.S.C.A. § 5103A 
(West 2002).   

Additionally, the Board finds that the September 1993 
Worker's Compensation award attributing his current 
respiratory disorder to postservice employment with 
Ravenswood Aluminum Corporation, and the holding in McGinty 
v. Brown, 4 Vet. App. 428 (1993), to require VA to discuss 
both inservice and postservice asbestos exposure when 
adjudicating these claims.  As Dr. Gaziano did not take into 
account the claimant's postservice employment when arriving 
at his opinion, the veteran should be afforded an opportunity 
to contact Dr. Gaziano to secure a more detailed opinion 
particularly in light of VA examination findings in April 
2003. 

Therefore, the Board finds that a remand is required to 
provide the veteran with another respiratory examination to 
ascertain whether he has asbestosis verified by x-ray as well 
as to allow a VA examiner to address the relationship, if 
any, between any currently diagnosed asbestosis and his 
inservice exposure to asbestos in light of the latency and 
exposure information found at M21-1, Part III, par. 5.13(a) 
(April 30, 1999) as well as the role, if any, that 
postservice exposure to asbestos played in his developing 
asbestosis.  

In order to help the veteran establish his claim, the Board 
also finds that further evidentiary development is required.  
See M21-1, Part VI, par. 7.21 (October 3, 1997); M21-1, Part 
III, par. 5.13(b) (April 30, 1999).   Specifically, the 
veteran's service records verify service on board the U.S.S. 
John Hood, however, these records do not reveal that the John 
Hood underwent dry-dock repairs at times between March 1953 
to May 1956.  Therefore, a remand to obtain this information 
is required.  38 U.S.C.A. § 5103A(b).  

Next, the veteran filed a September 1993 award from the 
Workers' Compensation Division of the Bureau of Employment 
Programs.  The record also includes a letter from Dr. Gaziano 
that reported that his veteran's treatment records could by 
obtained from Thomas Maroney, Attorney at Law.  In addition, 
the veteran testified that he received treatment from the 
Clarksburg VA Medical Center and from his employer Ravenswood 
Aluminum Corporation.  However, a request for these records 
has not been undertaken by VA.  Additionally, the record is 
almost completely devoid of medical records, including 
records kept by any of the veteran's other employers, showing 
treatment for respiratory problems during the first 40 years 
after his 1956 service separation.  Therefore, on remand, VA 
should request all of these records.  Id.

Finally, VA must also inform the veteran that Marshall 
University Medical Center and Joseph J. Renn, III, M.D., 
notified the RO that they did not have any records.  
Additionally, VA must inform the appellant that Mohammad 
Ranavaya, M.D., and the Saint Francis Health Care System 
failed to reply to VA's earlier requests for his treatment 
records.  Id. 

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the Naval 
History Center to confirm whether the 
U.S.S. John Hood underwent dry-dock 
repairs between March 1953 to May 1956.  
If the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

2.  The RO should contact the Workers' 
Compensation Division of the Bureau of 
Employment Programs in Charleston, West 
Virginia, and request the medical and 
occupational records pertinent to their 
1993 award of disability benefits.  If 
the records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim file, and the 
veteran notified in writing.

3.  The RO, after obtaining all needed 
authorizations, should contact the 
Clarksburg VA Medical Center, Ravenswood 
Aluminum Corporation, and Thomas Maroney, 
Attorney at Law, and Dr. Gaziano and 
request copies of all relevant medical 
records including all medical records 
that pertain to the appellant's 
litigation against any company or 
individual due to an asbestos related 
injury or disease.  If the records are 
not available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim file, and the veteran notified in 
writing.

4.  The RO should contact the veteran and 
invite him to file any relevant records, 
including employment records, from his 
first 40 years following his 1956 
separation from military service.  

5.  The RO should contact the veteran and 
notify him that Marshall University 
Medical Center and Joseph J. Renn, III, 
M.D., told VA that they did not have any 
records.  Additionally, the RO should 
notify the veteran that Mohammad 
Ranavaya, M.D., and Saint Francis Health 
Care System failed to reply to VA's 
earlier requests for his treatment 
records. 

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the veteran should be afforded 
a respiratory examination by a physician.  
The claim file should be forwarded to the 
examiner.  The physician should perform 
all testing necessary to determine the 
diagnosis and etiology of any current 
respiratory disorder.  Based on a review 
of the claim folder and examination of 
the veteran, the examiner must address 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that he 
has asbestosis with confirmatory x-ray 
evidence.  If so, the examiner must opine 
whether it is at least as likely as not 
that asbestosis was incurred in or 
aggravated by military service while 
working on board Naval vessels in the mid 
1950's.  If asbestosis is diagnosed, the 
examiner must also opine whether it is 
more likely than not (i.e., is there more 
than a 50/50 chance) that such a disorder 
is due to extensive postservice 
employment at Ravenswood Aluminum 
Corporation and any successor thereto.  
The examiner must provide a complete 
rationale for all opinions provided.

Note:  In answering these questions, the 
examiner must comment on the veteran's 
inservice and postservice work histories, 
the June 2005 letter from Dr. Gaziano, 
and the September 1993 workers 
compensation award.  

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

9.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

